DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
Patent applicant has duty not just to disclose pertinent prior art references but to make the disclosure in such way as not to "bury" it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D.I. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).
Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [ 220 USPQ 289 ] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). (Emphasis in original).  The IDS has been considered to the best extent possible by the Examiner.  

Drawings
The drawings are objected to because they have elements shown in cross section which are not properly crosshatched.  Lossy members shown in cross section should be properly crosshatched.  Conventionally, the crosshatch for lossy members shown in cross section consist of lines of two different thicknesses alternatively disposed with particles in-between.  Proper illustration of the presented example provides a clear visualization and understanding of the present invention.  

    PNG
    media_image1.png
    61
    104
    media_image1.png
    Greyscale

Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 9,490,587).  
Regarding claim 1, Phillips discloses an electrical connector comprising: a plurality of conductive elements (176, 166) each having a mating contact portion comprising a distal end; and a housing assembly (120, 172) for the plurality of conductive elements, the housing assembly comprising lossy material (172, 182) extending adjacent the mating contact portions of the plurality of conductive elements and tapering towards the distal ends (see Figs. 4 and 5).  
Regarding claim 2, Phillips discloses the lossy material configured to partially encircle (at least one side) ground conductors of a mating connector when the electrical connector is mated with the mating connector (intended use).  
Regarding claim , Phillips discloses the plurality of conductive elements comprising a pair of conductive elements (152, Fig. 7), the housing assembly comprising a conductive shield (154) forming at least a portion of an enclosure for the pair of conductive elements, and the lossy material (182) adjacent at least one side of the enclosure.  
Regarding claim 4, Phillips discloses the lossy material adjacent at least one corner of the enclosure (extents to at least 4 corners).  
Regarding claim 5, Phillips discloses the conductive shield electrically coupled (by 176) to a ground conductor of a mating connector when the connector is mated with the mating connector (intended use).  
Regarding claim 6, Phillips discloses the housing assembly comprising insulative material (162) separating the plurality of conductive elements from the lossy material.  

Regarding claim 7, Phillips discloses an electrical connector comprising: a plurality of conductive elements (166) each having a mating contact portion, the mating contact portions of the plurality of conductive elements disposed in a column (Figs. 6 and 7); a ground cross shield (154, 174) extending perpendicular to the column, wherein the ground cross shield comprises a region extending perpendicular to the column and comprising a compliant contact portion (176); and lossy material (182) adjacent the compliant contact portion of the ground cross shield.  
Regarding claim 8, Phillips discloses the compliant contact portion configured to mate with a ground conductor of a mating connector (intended use).  
Regarding claim 9, Phillips discloses a housing assembly comprising: a ground plate shield (179) extending parallel to the column, and a lossy member (172, 182) attached to the ground plate shield, the lossy member comprising the lossy material adjacent the ground cross shield.  
Regarding claim 10, Phillips discloses the ground plate shield having a first surface facing the plurality of conductive elements and a second surface facing opposite to the first surface, and the lossy member comprises: a first portion (180) attached to the first surface of the ground plate shield; and a second portion (182) attached to the second surface of the ground plate shield, the second portion comprising the lossy material adjacent the ground cross shield (Fig. 5).  
Regarding claim 11, Phillips discloses the second portion of the lossy member comprising a plurality of ribs (194/190, Fig. 7) configured to form channels that hold the plurality of conductive elements.  
Regarding claim 12, Phillips discloses the housing assembly comprising an insulative member (120) attached to the ground plate shield, the insulative member comprising: a first portion attached to the first surface of the ground plate shield, the first portion comprising a plurality of separators (at 140) configured to form channels that hold the mating contact portions of the plurality of conductive elements; and a second portion (bottom or inside) attached to the second surface of the ground plate shield.  
Regarding claim 14, Phillips discloses the ground cross shield (174, Fig. 5) between the lossy material and one of the plurality of separators of the insulative member.  
Regarding claim 15, Phillips discloses the housing assembly being a left housing assembly (left 162) on a left side of the column of conductive elements, the electrical connector further comprising a right housing assembly (right 162) on a right side of the column of conductive elements opposite the left side, and the column of conductive elements, the left housing assembly, and the right housing assembly constitute a wafer.  
Regarding claim 16, Phillips discloses the wafer being a first wafer; and the electrical connector comprises a plurality of wafers aligned in a direction substantially perpendicular to the column (Figs. 3 and 6).  

Regarding claim 12, Phillips discloses an electrical connector comprising: a plurality of conductive elements (166, 176) each having a mating contact portion (164), the mating contact portions of the plurality of conductive elements disposed in a column (top to bottom in Fig. 7); and a housing assembly comprising: a ground plate shield (154) extending parallel to the column, and a lossy member (180, 182) attached to the ground plate shield, wherein: the ground plate shield has a first surface facing the plurality of conductive elements and a second surface facing opposite to the first surface, the lossy member comprises: a first portion (180) attached to the first surface of the ground plate shield; and a second portion (182) attached to the second surface of the ground plate shield, and the second portion of the lossy member comprises a plurality of ribs (194) configured to form channels that hold the plurality of conductive elements and lossy material extending from the plurality of ribs.  
Regarding claim 21, Phillips discloses the lossy material comprising a plurality of portions (not labeled, between left 172 and 170 in Fig. 7) each extending adjacent respective mating contact portions of the plurality of conductive elements and tapering towards a distal end.

Regarding claim 17, Phillips discloses an electrical connector comprising: a plurality of conductive elements (152) each having a mating contact portion (166); and a housing assembly (120) for the plurality of conductive elements, the housing assembly having lossy material (182) [the housing assembly] bounding on three sides at least one cavity (140) configured to receive a ground conductor of a mating connector when the connector is mated with the mating connector (intended use).  
Regarding claim 18, Phillips discloses the housing member comprising a plurality of horn-shaped portions (not labeled, at 182, one between left 170 and 172 in Fig. 7) formed by the lossy material, each horn-shaped portion bounding one of the at least one cavity.  
Regarding claim 19, Phillips discloses the plurality of horn-shaped portions arranged as pairs (at 180, 182), and the horn-shaped portions of each pair bound the same cavity configured to receive a respective ground conductor of the mating connector (intended use).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833